Case 4:18-cr-00269-Y Document 5 Filed 10/30/18 U DI §§ e|D 4 v
L NoRTHERN DISTRICT dJFRTEXAS
IN THE UNITED STATES DISTRICT COU _ o

 

 

FOR THE NORTHERN DISTRICT OF TEXAS
FORT WORTH DIVISION OCT 3 0 2018
UNITED STATES OF AMERICA

 

 

 

 

CLERK, U.s. Dls"l“RlcT COURT g

 

V. No. By l)t\pui_y
LAURIEANNREESE 4* ISCR`ZE§§§§_Y
INFORMATION

THE UNITED STATES ATTORNEY ALLEGES THAT:
COUNT ONE
Violation: 18 U.S.C. § 1344
(Bank Fraud)
A. Introduction
At all times material to this lnformation:
l. Defendant Laurie Ann Reese (“Reese”) Was a controller for the JeWish

Federation of Fort Worth and Tarrant County (“JFFWTC”). Accordingly, she managed
JFFWTC’s financial accounts and prepared checks for signature

2. The American National Bank of Texas Was a financial institution as defined
in 18 U.S.C. § 20 and Was located in Fort Worth, Texas, in the Northern District of
Texas. JFFWTC maintained a checking account at the American National Bank of
TeXas.
B. The Scheme and Artifice

3. Between on or about January 6, 2013, through on or about April 19, 2018,

in the Northern District of TeXas, defendant Reese did knowingly and intentionally

 

Case 4:18-cr-00269-Y Document 5 Filed 10/30/18 Page 2 of 3 Page|D 5

execute a scheme to defraud the American National Bank of Texas, and to obtain money
or property under the custody and control of the American National Bank of Texas by
means of materially false and fraudulent pretenses, representations, and promises
C. The Manner and Means of the Scheme and Artifice

4. Reese, without lawful authority, knowingly and fraudulently used a
signature stamp of a JFFWTC executive and forged the signature of a different JFFWTC
executive on JFFWTC checks drawn from JFFWTC’s checking account at the American
National Bank of Texas.

5. Reese made the checks payable to herself, and caused the checks to be
presented at various financial institutions located in the Northem District of Texas.

6. In an effort to conceal her fraudulent activity, Reese falsified financial
records and moved monies between accounts prior to annual audits.

7. Reese’s fraudulent scheme extended to approximately 326 fraudulent
checks in the approximate amount of $992,854.02.
D. The Execution of the Scheme and Artifice

8. On or about December 29, 2014, Reese wrote JFFWTC check number
6303 drawn from JFFWTC’s American National Bank of Texas checking account in the
amount of $3,1()8.67. Reese made the check payable to Laurie Reese, fraudulently used
a JFFWTC executive’s Stamp and forged another JFFWTC executive’s signature
purportedly authorizing the check, and Reese presented the check to Southwest Bank,
located at 740 S. Saginaw Boulevard Saginaw, Texas 76179, in the Northern District of

Texas. Reese then caused $3,108.67 to be deposited into Reese’s personal bank

2

 

Case 4:18-cr-00269-Y Document 5 Filed 10/30/18 Page 3 of 3 Page|D 6

account

In violation of 18 U.S.C. § 1344.

Respectfully submitted,

JEFFERSON B. SESSIONS, Ill
ATTORNEY GENERAL

JOSEPH D. BROWN

U.S. ATTORNEY
Eastern District of Texas

@…

 

CHRISTOPHER A. EASGN
Special Attorney to the U.S. Attomey General

